In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20-1229
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

CHARLES SKAGGS, JR.,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
         Southern District of Indiana, Indianapolis Division.
            No. 17-cr-168 — Sarah Evans Barker, Judge.
                     ____________________

  ARGUED NOVEMBER 30, 2021 — DECIDED FEBRUARY 2, 2022
               ____________________

   Before KANNE, WOOD, and HAMILTON, Circuit Judges.
    KANNE, Circuit Judge. Defendant Charles Skaggs, Jr. was
charged with twelve counts related to his production and pos-
session of child pornography, based on evidence found in
several thumb drives seized from him pursuant to a warrant-
less border search at Minneapolis-St. Paul International Air-
port. Skaggs ﬁled a motion to suppress the evidence, which
the district court denied. After a bench trial, the district court
convicted Skaggs of all counts and, believing a life sentence
2                                                 No. 20-1229

was mandatory, sentenced him to life in prison. Skaggs now
challenges the denial of his motion to suppress and the dis-
trict court’s sentencing determination, but we reject his argu-
ments and aﬃrm his conviction and sentence.
                       I. BACKGROUND
    Defendant Skaggs is an Indiana resident who was initially
investigated for his alleged involvement in child sex tourism.
In late 2015, Special Agent Ryan Barrett received information
about Skaggs’s activities from the FBI’s Violent Crimes
Against Children Section, Major Case Coordination Unit. Bar-
rett learned that Skaggs had been convicted of child molesta-
tion in 1997. Barrett also learned that the Major Case Coordi-
nation Unit had received tips that: Skaggs had contacted the
tipster, an individual working in child services in Ukraine, to
oﬀer the assistance of Ukrainian Angels Resource Network,
an organization Skaggs had apparently registered that pur-
portedly helped orphans and at-risk children and teens in
Ukraine; Skaggs’s personal Facebook page showed photo-
graphs of teen and pre-teen girls who were scantily dressed
or posed in a sexually suggestive way; Skaggs traveled regu-
larly between Indiana and Ukraine; Skaggs may have had mi-
nor girls living with him at an orphanage in Ukraine; and a
former coworker of Skaggs’s had contacted the tipster via Fa-
cebook stating that Skaggs told him he has a sexual interest in
minors and travels to Ukraine to have sex with girls. Agent
Barrett knew, based on his training and experience, that
“Ukrainian Angels” was the name of a well-known child por-
nography website.
    Agent Barrett corroborated much of the information re-
ceived from the Major Case Coordination Unit, including
that: Skaggs had a 1997 conviction for sexual misconduct with
No. 20-1229                                                  3

a minor and was ordered to have no contact with the victim
or any children under the age of 16, excluding his own chil-
dren, while on probation; Skaggs frequently traveled over-
seas; Skaggs was the director of the Ukrainian Angels Re-
source Network, according to his LinkedIn proﬁle; and
Skaggs’s Facebook proﬁle contained several photographs of
him with young boys and girls. Skaggs’s social media also re-
vealed that he had been involved with several other overseas
orphanages, and Agent Barrett knew from his training and ex-
perience that it is common for sex oﬀenders to be involved
with child-related organizations to gain access to potential
victims, including at-risk or vulnerable youth.
    Given this information, Agent Barrett initiated an investi-
gation of Skaggs in December 2015. Almost a year later, the
FBI learned from another source that Skaggs planned to travel
to Ukraine and intended to meet with fourteen-year-old girls.
As a result of the information gathered in Agent Barrett’s in-
vestigation, on December 10, 2016, Skaggs was searched and
interviewed in the customs area of the Minneapolis-St. Paul
International Airport during his return trip from Ukraine to
his home in Indiana.
    At customs, Skaggs was referred to a secondary inspection
area, where he was met by an oﬃcer from Customs and Bor-
der Protection (“CBP”) and a special agent from Homeland
Security Investigations (“HSI”), St. Paul Field Oﬃce. The
agents heard him say, “I’m ready to get fucked” and “This
happens to me all the time when I ﬂy to the U.S.” Still, Skaggs
agreed to be interviewed and conﬁrmed that his bags were
his. When asked whether he had any electronic equipment in
his luggage, Skaggs said no and remarked that everything of
that sort had been stolen while he was in Ukraine. But when
4                                                 No. 20-1229

CBP oﬃcers searched Skaggs’s luggage, they found four
thumb drives wrapped in underwear located in his backpack.
Those items, as well as an SD card and a cell phone, were
taken to a diﬀerent location in the airport for further inspec-
tion.
    During his interview, Skaggs denied having child pornog-
raphy on his thumb drives. But when an HSI computer foren-
sics expert “previewed” the thumb drives (meaning that he
made a quick examination of the media itself but did not
make an image copy), he discovered several images on one of
the thumb drives believed to be child erotica or pornography.
All four thumb drives were seized for further analysis.
   Two days after Skaggs’s entry into the United States, an-
other computer forensics expert continued the search of the
thumb drives at the HSI-St. Paul Forensics Laboratory, lo-
cated about two miles from the airport. Upon examination, he
found suspected child pornography in the form of videos and
screen captures of what appeared to be a nude teenage female
using the toilet and shower. This individual was later identi-
ﬁed to be Skaggs’s daughter, who was around fourteen years
old at the time the videos were taken.
   Based on these ﬁndings, Agent Barrett obtained a search
warrant to search the thumb drives for evidence of child por-
nography. Pursuant to the warrant, Barrett found numerous
images and videos of child pornography and child erotica.
These included video ﬁles and screen captures of Skaggs’s
daughter, sometimes completely nude, getting in and out of
the shower and/or using the toilet. In two of the videos, the
camera focused on the girl’s exposed torso and breasts, and in
another video, Skaggs’s hand could be seen adjusting the
camera to focus on the girl’s genital area. Law enforcement
No. 20-1229                                                   5

soon learned that Skaggs’s daughter and son lived with him
on the weekends, following a divorce. The thumb drives also
contained child pornography not involving Skaggs’s daugh-
ter, as well as web and journal articles about pedophilia. The
photos and videos were well-organized in a series of user-cre-
ated folders on the thumb drives, with the videos and screen-
shots of his daughter in the bathroom saved in a folder titled
“special video.”
    On January 9, 2017, law enforcement oﬃcials searched
Skaggs’s residence in Noblesville, Indiana, pursuant to a
search warrant. When the oﬃcers arrived, Skaggs stated he
had been “kind of waiting” for them, presumably since his
thumb drives were seized at the Minneapolis airport about a
month earlier. After being advised of his Miranda rights,
Skaggs was interviewed for about three hours. In discussing
the thumb drives seized at the airport, he admitted to using
hidden video equipment to secretly ﬁlm his daughter while
she was nude in the bathroom, as well as collecting and pos-
sessing other child pornography ﬁles. He estimated that he
had made seven or eight videos of his daughter getting in and
out of the shower and conﬁrmed that she was fourteen years
old at the time he took the videos. Skaggs informed the agents
that his “target age” and “sexual preference” with respect to
young girls was “probably somewhere in the ballpark of 14,”
but maintained that he no longer had a sexual interest and
instead placed the hidden camera in the bathroom out of cu-
riosity and because he was a voyeur.
    Skaggs was arrested that same day and detained pending
trial. Several months later, in May 2017, Skaggs called his son,
Tyler Skaggs, from the detention center and asked him to visit
because he wanted Tyler to “do something” for him. Tyler
6                                                   No. 20-1229

visited his dad at the jail, sitting on the other side of a glass
divider and speaking over a telephone. Skaggs held a hand-
written note against the glass, hiding it whenever a guard
walked by. The note asked Tyler to verify that a hard drive
“still exists in [the] laundry room,” speciﬁcally “in the ceiling
tiles above those stacked bricks,” and instructed Tyler to leave
the hard drive in its place. Tyler returned home and checked
the spot in the shared laundry room of Skaggs’s apartment
complex. He found the hard drive, left it in its hiding spot,
and told his dad.
    Jail oﬃcials reviewed a surveillance video of Tyler’s visit
and observed Skaggs placing a piece of paper up to the win-
dow for Tyler to read. Consequently, a search was conducted
of Skaggs’s cell where a letter was uncovered from his prop-
erty bag that appeared to be the paper he had shown Tyler.
Law enforcement then searched the laundry room and found
the hard drive in the exact location described in Skaggs’s note.
    An agent’s search of the hard drive revealed backup cop-
ies of many of the same videos of child pornography that
agents had found on Skaggs’s thumb drives. The agent also
uncovered data indicating that Skaggs had searched the inter-
net using terms such as “Lolita,” “pedo,” “incest,” “preteen,”
and “underage.” The agent was able to determine that Skaggs
loaded the ﬁles onto the hard drive on December 11, 2016—
the day after agents seized his thumb drives at the Minneap-
olis airport. Skaggs later admitted that he had purchased the
hard drive the day after he returned to Indiana from Ukraine
and that, over the next few days, he backed up ﬁles from his
home computer, including personal business records and ﬁ-
nancial information, onto the hard drive. He also admitted
that he hid the hard drive in the shared laundry room of his
No. 20-1229                                                  7

apartment complex because he believed it was likely that law
enforcement would arrive at some point to search his resi-
dence in connection with the seized thumb drives, and he
wanted to have a backup in case law enforcement seized his
original records. He denied knowing there was illegal mate-
rial on the hard drive.
    Skaggs was charged with twelve counts related to his pro-
duction and possession of child pornography: nine counts of
sexual exploitation of a child and attempted sexual exploita-
tion of a child; two counts of possession of child pornography;
and one count of concealment of evidence. He moved to sup-
press (1) the child pornography evidence uncovered by the
border search of his thumb drives and (2) his un-Mirandized
statements during the customs interview.
    The district court held a three-day combined suppression
hearing and bench trial at which Skaggs appeared pro se,
along with two federal public defenders as standby counsel.
The court denied Skaggs’s motion to suppress with respect to
the child pornography evidence, but it suppressed Skaggs’s
statements from the portion of the customs interview during
which Skaggs was asked questions related to the criminal in-
vestigation, rather than routine border questions. After hear-
ing testimony on the facts detailed above, the district court
found Skaggs guilty on all counts.
    The presentence investigation report stated that Skaggs’s
guidelines range was 360 months to life, but that life impris-
onment was mandatory under 18 U.S.C. § 3559(e) for Skaggs’s
sexual exploitation convictions because of his prior state con-
viction for sexual misconduct with a minor. At his sentencing
hearing, Skaggs argued that his prior conviction was not a
qualifying oﬀense under § 3559(e) and that facts relevant to
8                                                             No. 20-1229

the sentencing enhancement should have been proven sepa-
rately at trial. The district court rejected these arguments and
imposed a mandatory life sentence as to the nine counts of
sexual exploitation of a child and attempted sexual exploita-
tion of a child. The court also imposed a concurrent 120-
month sentence on the three remaining counts and a ﬁve-year
term of supervised release.
    Skaggs now appeals his conviction and sentence.
                               II. ANALYSIS
    Skaggs argues that (1) the district court erred in denying
his motion to suppress the child pornography evidence un-
covered by the border search and (2) the district court erred
in imposing a mandatory life sentence under 18 U.S.C.
§ 3559(e).1 We address each argument in turn.
    A. Motion to Suppress
    Skaggs contends that the warrantless search of his thumb
drives at customs violated the Fourth Amendment, in light of
the heightened Fourth Amendment protection extended to
cell phones by the Supreme Court in Riley v. California, 573
U.S. 373 (2014), and Carpenter v. United States, 138 S. Ct. 2206
(2018). At oral argument, however, counsel conceded that
United States v. Wanjiku, 919 F.3d 472 (7th Cir. 2019), deter-
mines the outcome here. We agree.




1 Skaggs filed a pro se brief raising several other issues related to his con-
viction and sentence. Because Skaggs is represented by counsel, however,
we exercise our discretion to reject his pro se brief without considering
these additional issues. See United States v. Perryman, 20 F.4th 1127, 1132
n.2 (7th Cir. 2021).
No. 20-1229                                                   9

    In Wanjiku, the defendant was stopped at O’Hare Interna-
tional Airport after an international trip because he was iden-
tiﬁed as an individual of interest in a child sex tourism inves-
tigation conducted by CBP and HSI. Id. at 474–75. The defend-
ant was referred to a secondary inspection area and inter-
viewed by a CBP oﬃcer. Id. at 475–76. The oﬃcer asked the
defendant to unlock his cell phone and manually scrolled
through the pictures, ﬁnding several pictures of the defendant
lying in bed with a man of uncertain age who was in his un-
derwear. Id. at 477. The oﬃcer turned the phone over to the
HSI forensics agents, who “previewed” the defendant’s cell
phone and external hard drive, ﬁnding several videos and
photographs of child pornography. Id. at 477–78. A later pre-
view of the defendant’s laptop at an HSI lab also revealed
child pornography. Id. at 478. Based on this evidence, the de-
fendant was charged with transportation of child pornogra-
phy. Id.
   The defendant moved to suppress the evidence collected
during the searches of his electronic devices at the border, ar-
guing that “searches of electronic devices are non-routine bor-
der searches that require reasonable suspicion or, arguably, a
warrant.” Id. at 478. The district court found that the agents
had reasonable suspicion at the time of the border searches
and denied the motion. Id. at 479. We aﬃrmed, “because these
agents acted in good faith when they searched the devices
with reasonable suspicion to believe that a crime was being
committed, at a time when no court had ever required more
than reasonable suspicion for any search at the border.” Id.
   We reviewed Supreme Court precedent regarding border
searches and indicated that the highest standard that has been
applied by the Court at the border is reasonable suspicion, in
10                                                  No. 20-1229

the case of highly intrusive physical searches, although typi-
cally no particularized suspicion is required because the gov-
ernment has a strong interest in preventing the entry of un-
wanted persons and eﬀects into the country. Id. at 479–82.
Like Skaggs, the defendant in Wanjiku argued that “the legal
landscape for the search of cell phones changed with Riley and
Carpenter,” and that “even in the border context, law enforce-
ment may search cell phones and other electronic devices
only with a warrant supported by probable cause.” Id. at 483.
But we pointed out that “neither case addresses searches at
the border where the government’s interests are at their zen-
ith, and neither case addresses data stored on other electronic
devices such as portable hard drives and laptops.” Id. at 484.
Moreover, we stated, “no circuit court, before or after Riley,
has required more than reasonable suspicion for a border
search of cell phones or electronically-stored data.” Id. at 485.
   Therefore, we concluded that, “[g]iven the state of the
law” at the time the agents conducted the border searches of
the defendant’s electronic devices, the agents “possessed an
objectively good faith belief that their conduct did not violate
the Fourth Amendment because they had reasonable suspi-
cion to conduct the searches.” Id. at 485–86. The same conclu-
sion follows here. The border search of Skaggs’s thumb drives
occurred about a year and a half after the searches in Wanjiku,
and Skaggs does not point to any intervening precedent on
border searches. Therefore, the oﬃcials had a good faith belief
that the search did not violate the Fourth Amendment be-
cause, as the district court correctly concluded, the search was
supported by reasonable suspicion.
   Speciﬁcally, Agent Barrett’s investigation revealed that
Skaggs had a prior sexual misconduct conviction; traveled
No. 20-1229                                                    11

abroad multiple times and was involved with overseas or-
phanages; posted suggestive pictures on Facebook of himself
with young girls; was the director of the Ukrainian Angels Re-
source Network, whose name appeared to be borrowed from
a well-known child pornography website; and was suspected
of child sex tourism and traveling to Ukraine to meet with mi-
nors. Skaggs also lied during his customs interview when he
told oﬃcials that he had no thumb drives with him. These
facts, taken together, give rise to reasonable suspicion of crim-
inal activity. See, e.g., Wanjiku, 919 F.3d at 487–88 (ﬁnding rea-
sonable suspicion for border search of defendant’s electronic
devices because he was returning from an international desti-
nation known for child sex tourism, had been arrested for a
crime involving a minor victim, displayed pictures of himself
with “multiple friends who seemed very young” on his Face-
book proﬁle, and had been evasive during questioning at cus-
toms); United States v. Cotterman, 709 F.3d 952, 969 (9th Cir.
2013) (ﬁnding reasonable suspicion for border search of de-
fendant’s electronic devices based in part on defendant’s
“prior child-related conviction, frequent travels, [and] cross-
ing from a country known for sex tourism”).
   No court has ever required more than reasonable suspi-
cion for a border search. Because reasonable suspicion existed
here, the district court correctly denied Skaggs’s motion to
suppress, given the good faith exception.
   B. Mandatory Life Sentence
    The district court sentenced Skaggs to life in prison, be-
lieving that 18 U.S.C. § 3559(e) imposed a mandatory life sen-
tence for his sexual exploitation convictions. Section 3559(e)
provides that a person convicted of a federal sex oﬀense
against a minor “shall be sentenced to life imprisonment” if
12                                                   No. 20-1229

he has a prior sex conviction in which the victim was a minor.
A qualifying oﬀense includes a state sex oﬀense that carries a
prison term greater than a year and “consists of conduct that
would be a Federal sex oﬀense” if federal jurisdiction had ex-
isted. 18 U.S.C. § 3559(e)(2)(B). Skaggs argues that his prior
state conviction for sexual misconduct with a minor was not
a qualifying oﬀense under § 3559(e) because the applicable
state statute is broader than its supposed federal analogue, 18
U.S.C. § 2243.
    The government concedes that the district court made an
error, albeit a diﬀerent one. The district court found that
Skaggs’s prior state conviction corresponded to a “Federal sex
oﬀense” under 18 U.S.C. § 2243. But that provision—§ 2243—
is not included in the narrow deﬁnition of “Federal sex of-
fense” that triggers § 3559(e)’s mandatory life provision. See
18 U.S.C. § 3559(e)(2)(A) (listing the federal statutes that count
as federal sex oﬀenses). Accordingly, the application of
§ 3559(e) was erroneous.
    Nonetheless, the error was harmless because the same sen-
tence would have been imposed despite the error. See United
States v. Anderson, 517 F.3d 953, 965 (7th Cir. 2008) (“An error
is harmless if it ‘did not aﬀect the district court’s selection of
the sentence imposed.’” (quoting Williams v. United States, 503
U.S. 193, 203 (1992))).
    At sentencing, the district court stated, “[I]n any event, in
my discretion, I would impose a life sentence on Counts 1
through 9 even if it weren’t a mandatory life sentence because
of the seriousness of the conduct that was reﬂected in Counts
1 through 9.” The sentence was within the guidelines range of
360 months to life. The court explained how the sentence re-
ﬂected the relevant 18 U.S.C. § 3553(a) factors, taking into
No. 20-1229                                                   13

account “the nature and circumstances of these oﬀenses,
which are pretty breathtakingly serious, some of the most se-
rious charges the [c]ourt faces,” as well as Skaggs’s “history
and characteristics,” noting that his pedophilia has been “per-
sistent” and “a long-term problem.” The court also acknowl-
edged “troublesome facts”—like Skaggs’s activities focusing
on girls in Ukraine and his attempt to hide a backup copy of
his illicit materials—“that reinforced my opinion that this has
been a very long pattern of behavior that has to be curtailed
by the [c]ourt’s sentence today.”
     Because the district court said it would have imposed a life
sentence in any event and discussed the § 3553(a) factors that
supported the sentence, its error was harmless, and “any re-
mand to the district court for it to impose the same sentence
on [Skaggs] would be a ‘pointless step.’” United States v. Lov-
ies, 16 F.4th 493, 508 (7th Cir. 2021) (quoting United States v.
Jett, 982 F.3d 1072, 1078 (7th Cir. 2020)).
                       III. CONCLUSION
   For these reasons, we AFFIRM Skaggs’s conviction and
sentence.